DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the communication filed 1/19/2021.  Claims 1-20 are pending.  Claims 1-5, 7, 10-13, 15, 16, 19 and 20 are rejected. Claims 6, 8, 9, 14, 17, 18 are objected to.

Response to Amendments
The rejections of claims 1-20 under 35 U.S.C. 101 are withdrawn in view of the claim amendments and Applicant’s arguments.  See Remarks: pages 12-14.
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the claim amendments and Applicant’s arguments.
Applicant’s arguments with respect to claim(s) 1-7, 10-16, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 11-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jalil (US Publication No. 20180077092 A1), Kim (US Publication No. 20130263009 A1) and Amitay (US Publication No. 20200120170 A1).

Regarding claim 1, Jalil discloses a method comprising: 
receiving, from a first client device associated with a first user (e.g., from the client device associated with the moderator), a first selection to include a group messaging graphical element (e.g., chat option 340) within 
providing, based on the first selection, the group messaging graphical element (e.g., chat option 340)  to be displayed within the 
generating, by at least one processor, a group messaging thread (e.g., the message thread displayed in the chat window 402) associated with the group messaging graphical element (e.g., chat option 340) posted in the 
receiving, from a second client device associated with a second user (e.g., a user), a second selection of the second user selecting the group messaging graphical element within the 
Jalil does not disclose providing, to the first user via the first client device and in response to detecting the second selection, a notification of the second user requesting to join the group messaging thread associated with the ephemeral content.
Furthermore, Jalil does not disclose that the content in the networking feed is ephemeral content in social networking feed.
Kim discloses providing, to the first user (e.g., second user) via the first client device (e.g., second user’s device) and in response to detecting the second selection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jalil in view of Kim in order to provide, to the first user via the first client device and in response to detecting the second selection, a notification of the second user requesting to join the group messaging thread. One of ordinary skill in the art would have been motivated because it allows the moderator to have more control of the chat.
Jalil and Kim do not disclose that the content in the networking feed is ephemeral content in social networking feed.
Amitay discloses it is known in the art to include content in the networking feed that is ephemeral content in social networking feed. (fig. 5; [0031] – “ephemeral social media items” collected into stories or “social networking feed”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jalil and Kim in view of Amitay such that the content in the networking feed is ephemeral content in social networking feed. One of ordinary skill in the art would have been motivated because it provides users an option of posting their content in a commonly available platform of a social network with added security.



Regarding claim 2, Jalil, Kim and Amitay, in particular, Kim discloses receiving, from the first client device (e.g., the second user’s client device), user input selecting the second user (e.g., the first user) for inclusion in the group messaging thread; and ([0125], [0126], [0142] and FIGS. 5A-5D – “the second user may accept a join request of a first user.”  The second user’s acceptance of the join request of a first user corresponds to the claimed user input selecting the second user for including in the group message thread.
wherein generating the group messaging thread occurs in response to receiving the user input selecting the second user  (e.g., the first user) for inclusion in the group messaging thread.  ([0125], [0126], [0142], [0154] and FIGS. 5A-5D, FIG. 9D – “the second user may accept a join request of a first user.” Once the first user is accepted, the group chat including the first user is generated.)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


the 
Jalil, Kim and Amitay, in particular, Amitay discloses that the content in the networking feed is ephemeral content in social networking feed. (fig. 5; [0031])
the social networking feed comprises the ephemeral content; (fig. 5; [0035])

Regarding claim 4, Jalil, Kim and Amitay, in particular, Kim discloses providing, based on the second selection (e.g., the first user’s request), a request to the first client device (e.g., the second user’s client device) to approve the second user (e.g., the first user) for inclusion in the group messaging thread (e.g., the test group including the chat of the test group); ([0125], [0126], and FIGS. 5A-5D, “the second user may accept a join request of a first user.”)
receiving, via the first user device (e.g., the second user’s client device), approval to add the second user (e.g., the first user) to the group messaging thread; ([0125], [0126], and FIGS. 5A-5D, “the second user may accept a join request of a first user.” The second user accepts the join a join request of a first use via the interface if the second user’s client device, as shown in FIG. 5B.)
providing, based on receiving the approval, the second user (e.g., the first user) with access to the group messaging thread; and ([0125], [0126], and FIGS. 5A-5D; 
providing, to the second client device (e.g., the first user’s client device), a notification (e.g., a social group join acceptance message) that the second user (e.g., the first user) has been authorized to join the group messaging thread.  ([0125], [0126], and FIGS. 5A-5D, [0116], [0117] and FIG. 3 – steps S330 and S340; “the second user may accept a join request of a first user.” “the device of the second user may transmit a social group join acceptance message to the mobile terminal 100.”)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding claim 11, the reasons for rejections are similar as these for claim 1.

Regarding claim 12, the reasons for rejections are similar as these for claim 2.

Regarding claim 13, the reasons for rejections are similar as these for claim 4.

Regarding claim 16, the reasons for rejections are similar as these for claim 1.



	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jalil, Kim and Amitay as applied to claim 1, and further in view of Connor (US Publication No. 20190327198 A1).


Jalil, Kim and Amitay, in particular, Amitay discloses that the content in the networking feed is ephemeral content in social networking feed. (fig. 5; [0031])
Jalil, Kim and Amitay do not disclose receiving the first selection comprises receiving, via the first client device associated with the first user, a selection of the group message graphical element from a plurality of graphical elements.  
Connor discloses receiving the first selection comprises receiving, via the first client device associated with the first user, a selection of the group message graphical element (e.g., icon associated with a message thread) from a plurality of graphical elements (e.g., possible icons associated with message thread as shown in FIG. 3).  ([0102] and FIG. 3.  The user generates a new group messaging thread by designating a group message graphical element, e.g., an icon, from a plurality of graphical elements, e.g., icons, including icons for a soccer ball, a phone, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jalil, Kim and Amitay in view of Connor in order to receive the first selection comprises receiving, via the first client device associated with the first user, a selection of the group message graphical element from a plurality of graphical elements. One of ordinary skill in the art would have been motivated because it uses graphical elements to effective communicate to other users the nature of the group message thread.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jalil, Kim and Amitay as applied to claim 1, and further in view of Miller (US Publication No. 20160291921 A1).

Regarding claim 7, Jalil, Kim and Amitay do not disclose determining that the first user is directly connected to the second user via a networking system; and automatically providing the second user access to the group messaging thread based on the first user being directly connected to the second user.  	
Miller discloses determining that the first user (e.g., creator and/or a contributor of a media presentation) is directly connected to the second user (e.g., the user) via a networking system (e.g., a social networking system); and ([0068] – determining whether a user is directly connected socially to a creator and/or a contributor of a media presentation via a social networking system.)
automatically providing the second user (e.g., the user) access to the group messaging thread based on the first user (e.g., creator and/or a contributor of a media presentation) being directly connected to the second user. ([0068] – If it is determined that the user is directly connected socially to a creator and/or a contributor of a media presentation via a social networking system, access to the media presentation is automatically provided. [0037] provides that a media presentation may include a thread of related media segments captured by two or more users in a conversation with each other about a particular topic.  As such, media presentation is considered as the claimed group messaging thread.)	


Regarding claim 15, the reasons for rejections are similar as these for claim 7.

Claims 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jalil, Kim and Amitay as applied to claim 1, and further in view of Jiang (US Publication No. 20190205743 A1).

Regarding claim 10, Jalil, Kim and Amitay, in particular, Amitay discloses that the content is ephemeral content. (fig. 5; [0031])
Jalil, Kim and Amitay do not disclose receiving, from the first client device, a third selection requesting generation of additional content; providing the group message graphical element as a selectable graphical element to the first client device during creation of additional content; receiving, from the first client device, a fourth selection to include the group messaging graphical element within the additional content; associating the additional content with group message thread based on including the group messaging graphical element within the additional content; and providing, based 
Jiang discloses receiving, from the first client device, a third selection requesting generation of additional content (e.g., additional message); ([0067], FIG. 5 – inputting content in the text entry box 520 is considered as the claimed third selection requesting generation of additional content.)
providing the group message graphical element (e.g., selectable buttons associated with graphical elements of different conversations) as a selectable graphical element to the first client device during creation of additional content (e.g., additional message); ([0067], [0068], FIG. 5 – the group message graphical element, e.g., the graphical element of a conversation, is provided as a selectable graphical element to the first client device during creation of the message via pop-up box 525.)
receiving, from the first client device, a fourth selection to include the group messaging graphical element within the additional content; ([0067], [0068], FIG. 5 – receiving the user’s selection from the message via pop-up box 525.)
associating the additional content with group message thread based on including the group messaging graphical element within the additional content (e.g., additional message); and ([0067], [0068], FIG. 5 – upon receiving the user’s selection from the message via pop-up box 525, the additional message is associated with the selected graphical element and its corresponding conversation)
providing, based on the fourth selection, the group messaging graphical element to be displayed within the additional content (e.g., additional message);  ([0072] and FIG. 6 - provide “posts which have been identified as belonging to the same thread can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jalil, Kim and Amitay in view of Jiang in order to receive, from the first client device, a third selection requesting generation of additional content; provide the group message graphical element as a selectable graphical element to the first client device during creation of additional content; receive, from the first client device, a fourth selection to include the group messaging graphical element within the additional content; associate the additional content with group message thread based on including the group messaging graphical element within the additional content; and provide, based on the fourth selection, the group messaging graphical element to be displayed within the additional content.  One of ordinary skill in the art would have been motivated because it helps to detangle interleaved conversations.

Regarding claim 19, the reasons for rejections are similar as these for claim 10.

Regarding claim 20, Jalil, Kim and Amitay, in particular, Amitay discloses that the content is ephemeral content. ([0031])
Jalil, Kim and Amitay do not disclose instructions that, when executed by the at least one processor, cause the computer system to: receive, from the first client device, the content; analyze the content to identify a plurality of group messaging graphical 
Jiang discloses instructions that, when executed by the at least one processor, cause the computer system to: receive, from the first client device, the content; ([0067], FIG. 5 – the input content in the text entry box 520 is received.)
analyze the content to identify a plurality of group messaging graphical elements; and  ([0067], [0068], FIG. 5 – upon receiving the input content in the text entry box 520, the content is analyzed to identify a plurality of group messaging graphical elements, such as the group messaging graphical elements included in the pop-up box 525.)
provide the plurality of group messaging graphical element to the first client device. ([0067], [0068], FIG. 5 - the group messaging graphical elements are provided to the first client device via the pop-up box 525.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jalil, Kim and Amitay in view of Jiang in order to include instructions that, when executed by the at least one processor, cause the computer system to: receive, from the first client device, the content; analyze the content to identify a plurality of group messaging graphical elements; and provide the plurality of group messaging graphical element to the first client device.  One of ordinary skill in the art would have been motivated because it helps to detangle interleaved conversations.

Allowable Subject Matter
s 6, 8, 9, 14, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is still considered pertinent to applicant's disclosure.
Kao (US Publication No. 20150350349 A1) discloses a chat option included in a social networking feed.  See, e.g., FIG. 11.
Mencke  (US Publication No. 20150120588 A1) discloses creating social network group associated with CRM record.  See the abstract.
El Ghoul (US Publication No. 20170126592 A1) discloses initiating an ephemeral chat session through the online social media platform. ([0004])
Cormican (US Publication No. 20190191218 A1) discloses presenting chat information in connection with media content. (FIGS. 3A and 3B)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571 )272-2855. The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/


/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451